— Writ of habeas corpus in the nature of an application to release the petitioner from the Suffolk County Correctional Facility, where he is in custody pursuant to an order of commitment of the Family Court, Suffolk County (Luft, J.).
Adjudged that the writ is dismissed, without costs or disbursements.
Under the circumstances presented, the petitioner is not entitled to relief in a habeas corpus proceeding (see CPLR art 70; People ex rel. Vogelfang v Perez, 66 AD3d 1052 [2009]; People ex rel. Douglas v Vincent, 67 AD2d 587 [1979], affd 50 NY2d *491901 [1980]; cf. People ex rel. Bedell v Ercole, 71 AD3d 801 [2010]). Balkin, J.E, Hall, Lott and Miller, JJ., concur.